Title: From George Washington to Henry Lee, 2 September 1780
From: Washington, George
To: Lee, Henry


                        
                            Dear Sir,
                            Head Quarters Septr 2d 1780.
                        
                        Yours of the 31st Ultimo was delivered to me yesterday. I never hear of the intended resignation of a good
                            Officer without feeling pain, and shall be sorry for that of Captain McLean’s; but if he is resolved on the measure, It
                            is not in my power to prevent it.
                        The same principle that actuates Captain McLean, would occasion the resignation of half the Captains of the
                            line, if it was to pervade the whole: For the case of this Gentleman, when stripped of its colouring and exposed in its
                            natural form, is simply this: His first appointment as Captain was in one of the Additional Regiments,
                            and by his own account (and as I know the fact to be) far from the Oldest of that Rank. Had these Corps therefore been kept
                            up, he could not by the constitution of them have arrived to the rank he is now aiming at, ‘till all the Captains older than
                            himself had been promoted. But it being found impossible under our Military system, to support those Regiments, and equally
                            so to introduce Captain McLean into the Delaware Battalion, without disturbing the quiet of the Officers, the expedient of annexing him
                            to your Corps was adopted to avoid difficulties, at the same time that it would keep a good Officer in Service. The motives
                            which induced this; the obvious views at the time (however they may have changed since) were too well known to you
                            and to him, to need explanation. In what then is he injured? Is it because his views have expanded, and he is
                            not gratified in them? This would be a reason that could not stand the test of examination. Is it because some junior
                            Captains have obtained Majorities before him? Let him look through the line of the Army and he will find hundreds
                            still holding the Commissions of Captain, who are his Seniors in that line. Is it because he enlisted more Men than many
                            others? Though this is praiseworthy, I hope never to see it made the ladder to preferment; for we know from experience that
                            some of the most worthless characters we ever had among us, were the most successful recruiting Officers. In a word, I see no
                            injustice done Captain McLean, I see no cause of complaint that is not incident to, and resulting from our Military
                            constitution. I gave you my reasons against his promotion when you first moved the matter; and when afterwards the
                            application was renewed at the Board of War and they requested my opinion on the matter, I transmitted, to the best
                            of my recollection (for I have had no recurrence to papers) a Copy of my letter to you to them. This is all the Agency I
                            have had in the business; and this, unless circumstances should produce a change of sentiment; I should do again, I am with
                            much truth and sincerity, Your obedient servant
                        
                            G. Washington.
                        
                    